LACOMBE, Circuit Judge.
The patent has been sustained and construed by the court of appeals, and the devices of defendant are infringements under that construction. The prior patents which are presented here, but were not before the court of appeals, seem to be no nearer to the patent in suit than those considered in the earlier case. The evidence as to prior use of alleged anticipating devices may be passed on at final hearing, when it is all presented in the shape of direct and cross examination. Motion for preliminary injunction granted.